Citation Nr: 1004031	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received in 
order to establish entitlement to service connection for a 
bilateral leg disability.

2.  Whether new and material evidence has been received in 
order to establish entitlement to service connection for a 
bilateral foot disability.

3.  Whether new and material evidence has been received in 
order to establish entitlement to service connection for a 
bilateral ankle disability.



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1959 and from January 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 and a February 2008 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the benefits sought on appeal.

The Veteran originally filed a claim for entitlement to 
service connection for broken arches in January 1978.  Due to 
the failure of the Veteran to report for a VA examination, 
his claim was denied.

The Veteran filed claims of entitlement to service connection 
for bilateral foot, ankle, and leg disabilities in May 2001, 
and in an August 2001 rating decision, the RO denied the 
claims.  The Veteran filed a notice of disagreement and a 
statement of the case was issued in February 2002.  The 
Veteran did not file a substantive appeal, and therefore, 
this decision is final.  

The Veteran requested to reopen the claims of entitlement to 
service connection for bilateral foot, ankle, and leg 
disabilities in March 2007.  In an August 2007 rating 
decision, the RO denied the claims of entitlement to a 
bilateral leg and foot disabilities, stating new and material 
evidence had not been received.  A February 2008 rating 
decision confirmed the denial of the bilateral foot and leg 
disabilities, and additionally denied the claim for a 
bilateral ankle disability, again stating new and material 
evidence had not been received.

The issues of entitlement to service connection for a 
bilateral foot disability, a bilateral ankle disability, and 
for a bilateral leg disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The claims for service connection for bilateral foot, 
ankle, and leg disabilities were previously denied in an 
August 2001 rating decision. The Veteran submitted a notice 
of disagreement with the decisions but did not perfect an 
appeal and the appeals were closed.

2.  Evidence submitted since the August 2001 rating decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the 
service connection claim for bilateral foot, ankle, and leg 
disabilities, namely a diagnosis of lower extremity 
disabilities, along with continuity of symptomatology, the 
absence of which contributed to the previous denial.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied the claims 
for service connection for bilateral foot, ankle, and leg 
disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  Evidence received since the August 2001 rating decision 
denying service connection for bilateral foot, ankle, and leg 
disabilities is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decisions 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating the aspects of his claim decided 
here.

New and Material Evidence Claims

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material. 
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the claim for service connection for bilateral 
foot, ankle, and leg disabilities in August 2001 essentially 
because there was no evidence that the Veteran's bilateral 
foot, ankle, and leg disabilities were related to service.  
The Veteran submitted a timely notice of disagreement with 
these decisions, but after the RO issued a statement of the 
case, failed to respond with a substantive appeal.  The RO 
then closed the appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 3.104, 20.1103.

After the August 2001 denial, VA medical records concerning 
the Veteran's bilateral foot, ankle, and leg disabilities 
have been received. Although such evidence indicates that he 
has been diagnosed as having bilateral foot, ankle, and leg 
disabilities, none of the above evidence indicates that a 
nexus exists between the Veteran's bilateral foot, ankle, and 
leg disabilities and service. 

The Veteran has, however, provided statements as to 
continuity of symptomatology. For example, in a May 2008 
statement in support of his claim, the Veteran stated that he 
injured his feet, ankles, and legs, while serving in Germany 
in 1957 and that the in-service injury was the beginning of 
his chronic foot, ankle, and leg problems which continued to 
exist.  The Veteran had not previously reported such 
continuity.

The Veteran is competent to report a continuity of 
symptomatology and newly presented evidence is presumed to be 
credible for purposes of determining whether it is new and 
material. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Savage v. Gober, 10 Vet. App. 488 (1997). 
Since the Veteran had not testified as to continuity of 
symptomatology prior to the RO's August 2001 decision and the 
evidence indicates that his bilateral foot, ankle, and leg 
disabilities may be related to service, the evidence is new 
and material and the Veteran's claim is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral foot 
disability. To that extent the claim is allowed.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
ankle disability. To that extent the claim is allowed.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral leg 
disability. To that extent the claim is allowed.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As noted above the Veteran has recently reported a continuity 
of pertinent symptomatology since service.  The Veteran 
underwent a VA examination in September 2007.  The examiner 
diagnosed disabilities of the feet, ankle, and legs, but did 
not provide an opinion as to the relationship between the 
diagnosed disorders and service.  Additionally, the Veteran's 
service treatment records indicate foot, ankle, and knee 
complaints.

The medical evidence of record is insufficient because it 
does not contain an opinion as to whether any current 
disability may be related to an in-service injury or disease 
and it is unclear whether the current disabilities are 
related to the complaints in service.  A medical opinion is 
therefore required. 

Accordingly, the case is REMANDED for the following action:

1. A VA medical opinion should be 
secured by a physician with the 
appropriate expertise (i.e., 
orthopedist and/or neurologist) to 
determine the relationship, if any, 
between the Veteran's current symptoms 
and his reports of injury during 
service. If the examiner deems 
necessary, a VA examination should be 
scheduled.  

The examiner should review the claims 
folder, and note such a review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether any bilateral foot, ankle, or 
leg disabilities found since March 2007, 
is at least as likely as not (50 percent 
probability or more) the result of a 
disease or injury in service (including 
the complaints shown in the service 
treatment records).  

The examiner should provide a rationale 
for the opinions.  The examiner is 
advised that the Veteran is competent to 
report his symptoms and injuries; and 
such reports must be considered in 
formulating any opinions.  If an opinion 
cannot be provided without resort to 
speculation, the examiner should explain 
why this is so.

2.  If any benefit sought on appeal 
remains denied, the RO/AMC should issue a 
supplemental statement of the case and 
then return the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


